FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PATRICK O. OJO, Attorney, on            
behalf of himself and all others
similarly situated,
                 Plaintiff-Appellant,         No. 06-55522
                  v.
FARMERS GROUP, INC.; FIRE                      D.C. No.
                                            CV-05-05818-JFW
UNDERWRITERS ASSOCIATION; FIRE
INSURANCE EXCHANGE; FARMERS                     ORDER
UNDERWRITERS ASSOCIATION;
FARMERS INSURANCE EXCHANGE,
              Defendants-Appellees.
                                        
                   Filed October 26, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             14717
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.